Case 19-10450-elf    Doc 37     Filed 07/26/19 Entered 07/26/19 11:37:26      Desc Main
                                Document      Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

       lN RE: PATRICK BANNING                          No 19-10450    ELF
                                                       CHAPTER 1 3
                                                       Hearing: August 20, 2019

      MOTION OF CAB EAST, LLC/ FORD MOTOR CREDIT COMPANY, LLC FOR
    RELIEF FROM THE AUTOMATIC CO-DEBTOR STAY, BANKRUPTCY CODE
        SECTION 1301(c) RE: A LEASED 2018 FORD ESCAPE MOTOR VEHICLE

        1.    Movant is CAB East, LLC/Ford Motor Credit Company, LLC ("Ford Credit")
with offices at the National Bankruptcy Service Center in Colorado Spring, Colorado.
       2.     Respondents are Debtor, Patrick Banning, and the Chapter 13 Trustee,
William C. Miller, Esquire. Also a respondent is non-debtor, Jennifer Banning, a co-
lessee/obligor to Ford Credit

        3.    On or about November 16,2018, Debtor and Jennifer Banning leased a
z}ft   Ford Escape [VIN...255221("Vehicle") pursuantto a 36 month MotorVehicle Lease

Agreement. A copy of the Lease further identifying the Vehicle is attached as Exhibit "A".

        4.    Pursuant to the Lease, Ford Credit is the owner and lessor of the Vehicle.

        5.    The Vehicle may be now, to Ford Credit's knowledge, uninsured or
improperly insured, not having coverage required by the Lease.

        6.    Ford Credit has incurred legal expenses in protecting its interests and is

seeking adequate protection of its interests which Debtor has failed to provide.

        7.    There remain 31 regular payments remaining on the Lease terminates by

its terms on January 16, 2A22 and which is contractually due for November June 16,
2A19, and thereafter.

        8.    Regular monthly payments on the Lease are$478.21 each The amount in

arrears as of July 23,2019 is $920.76, plus fees and costs.

        9.    The Vehicle is a depreciating asset and unless the matter is immediately

resolved Ford Credit will continue to suffer irreparable harm.
Case 19-10450-elf     Doc 37     Filed 07/26/19 Entered 07/26/19 11:37:26       Desc Main
                                 Document      Page 2 of 2



       10.    There is no equity in the Vehicle or the Lease for Debtor or its estate, nor is

the same necessary for an effective reorganization.

       11.     Debtor's Chapter 13 Plan did not assume the Lease; noting in Section 6

that there were no executory contracts being assumed. [See, Doc. 28].

       12.    Debtor's Chapter 13 Plan was confirmed May 21 , 2019

       13.    Consequently, the Lease was deemed rejected and the automatic stay of
Bankruptcy Code 5362 automatically terminated at the conclusion of the confirmation

hearing.

       14.    Ford Credit is entitled to relief from the co-debtor stay pursuant to       11

U.S.C.S 1301(c), as the confirmed plan does not propose to pay the Lease claim.

              WHEREFORE, CAB East, LLC/Ford Motor Credit Company, LLC prays this

Honorable Court to enter an Order granting it relief from the automatic co-debtor stay and

for such other relief as is just and equitable.
                                            Respectful ly subm itted,

                                                          LAW OFFICES,




                                            Jenkintown, PA 19046
                                            {215) 886 1120
